Citation Nr: 9917549	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  99-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
November 1979, with 17 years, eight months prior active 
service, and 4 years, 10 months prior inactive service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's request to reopen his 
claim for service connection for a stomach disorder.  


REMAND

Upon preliminary review of the file, the Board observes that 
although the veteran had failed to appear at the RO personal 
hearing scheduled for April 1998, the veteran submitted a 
facsimile to VA in June 1999 notifying it that he desired to 
reschedule his RO hearing and requested the transfer of the 
claims file to the Cleveland RO.

As the veteran has renewed his request for an RO personal 
hearing within 90 days from the date that the case was 
certified to the Board for appeal, the Board concludes that 
the veteran is entitled to a RO personal hearing pursuant to 
38 C.F.R. § 20.1304(a) (1998).   

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The Wichita RO should transfer the 
claims file to the Cleveland RO.  

2.  Thereafter, the Cleveland RO should 
schedule the veteran for a personal 
hearing before the Cleveland RO, and the 
claims file should be documented to show 
that the veteran was notified in writing 
of the date, time and place for the RO 
personal hearing. 

3.  After completion of the above, the RO 
should review the expanded record and 
again determine whether new and material 
evidence has been submitted to reopen the 
veteran's claim of service connection for 
a stomach disorder.  If the decision 
remains adverse, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to afford the veteran due 
process of law.  The Board intimates no opinions as to the 
eventual determinations to be made in this case.  The veteran 
and his representative are free to submit additional evidence 
and argument in connection with this appeal. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










